Citation Nr: 9934370	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  97-29 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the appellant's claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from August 1970 to March 
1972, including nine months in Vietnam.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida which 
determined the appellant had not submitted new and material 
evidence to reopen a claim for service connection for post-
traumatic stress disorder (PTSD) and which denied service 
connection for hepatitis. 

In August 1999, a hearing was held in St. Petersburg before 
the undersigned, who is the Board member making this decision 
and who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 
1999).

The issue of new and material evidence for PTSD will be 
addressed in the REMAND section which follows the ORDER 
section in the decision below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The medical evidence of record demonstrates that the 
appellant was noted to have had a viral hepatitis infection, 
beginning in 1972 or 1973.

3.  The appellant is currently diagnosed with Hepatitis C 
infection; there is no evidence of record indicating that the 
onset of this disease was in-service.

4.  The appellant has not submitted medical evidence of any 
nexus between his current hepatitis and any disease or any 
injury incurred during service.


CONCLUSION OF LAW

A well-grounded claim of service connection for hepatitis has 
not been presented and the claim is denied.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he currently has hepatitis that 
is related to his Army service.  He maintains that this was 
first manifested within a short period after he was 
discharged from service in March 1972.  His representative 
has joined him in these contentions.

The threshold question to be answered at the outset of the 
analysis of any issue is whether the appellant's claim is 
well-grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter Court) has said that the statutory "duty to 
assist" under 38 U.S.C.A. § 5107(a) generally does not arise 
until there is a well-grounded claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

A person who submits a claim has, by statute, the duty to 
submit evidence that a claim is well-grounded.  The evidence 
must "justify a belief by a fair and impartial individual" 
that the claim is plausible.  38 U.S.C.A. § 5107(a).  Where 
such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the person who 
submits a claim is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  See also Caluza v. Brown, 7 Vet. App. 498 
(1995).  Where the determinative issue involves medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Lay assertions cannot constitute evidence to render 
a claim well-grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well-grounded.  Id.  Evidentiary assertions 
by the veteran must be accepted as true for the purposes of 
determining whether a claim is well-grounded, except where 
the evidentiary assertion is inherently incredible or is 
beyond the competence of the person making the assertion.  
See King v. Brown, 5 Vet. App. 19 (1993).

The appellant has alleged that he suffers from a liver 
disorder, diagnosed as hepatitis, that is related to service.  
He maintains that his problems began shortly after he left 
Vietnam.  The appellant testified at his September 1996 
personal hearing at the RO that he had been treated for 
hepatitis shortly after service.  The appellant's 
representative also pointed out that the evidence of record 
contains written statements from the appellant's mother and 
brother, both attesting to the fact that the appellant was 
sick with hepatitis in early 1972.  See Hearing Transcript 
pp.1-2.  

The appellant also testified at his August 1999 Travel Board 
hearing that he started suffering from decreased appetite 
shortly after he returned from Vietnam and that his eyes and 
skin started turning yellow in April 1972.  He stated that he 
was tested and found to be positive for Hepatitis B at 
approximately that time.  See Travel Board Hearing Transcript 
pp. 2-3.  He also stated that his diagnosis was changed to 
Hepatitis C from A or B, he was not sure which, and that he 
was told by a doctor that it was due to something he ate in 
Vietnam.  See Travel Board Hearing Transcript pp. 2-3.  

Review of the medical evidence of record reveals that the 
appellant had been treated at a central Florida infectious 
diseases clinic since 1993, according to a written statement 
submitted by a clinic physician in February 1996, and that he 
had been diagnosed with a past infection of Hepatitis C which 
was currently causing elevated liver enzyme values.  There is 
no medical evidence of record that indicates that the 
appellant is currently infected with any hepatitis virus 
other than Hepatitis C.  A medical laboratory report, dated 
in December 1986, indicates that the appellant had elevated 
liver enzyme values at that time.  A handwritten notation on 
that report indicates that the appellant had had alcoholic 
hepatitis in 1972, and that the issue was discussed with the 
appellant.  It does not appear that any viral hepatitis 
studies were performed at this time.

The appellant submitted written statements in August 1994, 
and January 1995, to the effect that he used heroin while he 
was in Vietnam and underwent substance abuse treatment at 
Long Binh but began using heroin again after he returned to 
his unit.  He stated that he was diagnosed with hepatitis 
after his discharge and thereafter entered a methadone 
program in 1973.  The medical records from that methadone 
program indicate that the appellant was noted to have been 
treated for hepatitis in 1973, and that he reported having 
been diagnosed with viral hepatitis in 1972 and 1973.  There 
is medical evidence of record indicating that the appellant 
was again injecting drugs in 1986.  The appellant has 
submitted information from the Hepatitis Foundation that 
indicates that Hepatitis A infection, Hepatitis B infection 
and Hepatitis C infection are caused by separate and distinct 
viral agents.

It is clear that the appellant currently suffers from 
Hepatitis C and that he was diagnosed with some sort of 
hepatitis in 1972 or 1973, but it is unknown whether that was 
alcoholic hepatitis or whether it was viral hepatitis, much 
less which virus was the causative agent.  The Board notes 
that viral hepatitis is not a chronic disease entitled to 
presumptive service connection under 38 C.F.R. § 309.  
However, regarding the third element of a well-grounded 
claim, the evidence does not include medical evidence of a 
nexus between an in-service disease or injury and the 
appellant's current Hepatitis C.  There is also no opinion by 
a medical professional that the appellant's current Hepatitis 
C had its onset in service.

Although the appellant contends that he developed his current 
Hepatitis C while he was in-service, the appellant's self-
reported history of the onset of the condition is not 
competent medical evidence to make the claim well-grounded.  
LeShore v. Brown, 8 Vet. App. 406.  The appellant's 
allegation that his current Hepatitis C had its onset in 
service requires a medical opinion, and as a layman, the 
veteran is not qualified to provide such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492.  The same is true of 
the appellant's representative and his relatives.

The same would hold also true for the appellant's contention 
that he got the Hepatitis from eating tainted crabs in 
Vietnam, as opposed to his getting it from his documented 
intravenous drug usage over the years.  The appellant has not 
provided any medical evidence, except the statement of his 
opinions contained in his written statements and his hearing 
testimony, to establish that he suffers from any viral 
hepatitis that is related to an in-service occurrence, and 
his statements are not competent evidence as to medical 
diagnosis or causation.  Moray v. Brown, 5 Vet. App. 463 
(1993).  Further, there is no medical evidence which 
indicates that there is a service relationship, and such 
would be required to make the claim plausible.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  

The Board would also point out that intravenous drug abuse is 
deemed by statute to be the result of willful misconduct and 
cannot itself be service-connected for purposes of 
compensation.  See 38 U.S.C.A. §§ 105(a), 1110.  Prior to 
November 1990, at which time 38 U.S.C.A. § 1110 was 
pertinently codified at 38 C.F.R. § 3.301(c)(2) (1990), 
disabilities secondary to alcohol and drug abuse were not 
covered by the willful misconduct bar.  However, 38 U.S.C.A. 
§ 1110 was amended at that time to preclude the payment of 
compensation for certain secondary effects arising from 
willful misconduct, including diseases resulting from the 
abuse of alcohol and drugs.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 41 (1994).  The Board notes that the appellant's 
claim was submitted in December 1994.

The appellant has submitted medical evidence showing that he 
currently has Hepatitis C, but there is no reference that 
would link his current Hepatitis C or any other viral 
hepatitis to service.  As discussed above, medical evidence 
of a nexus between an in-service injury or disease and the 
current disability is required.  See Caluza, supra.  As such 
evidence has not been presented regarding this claim, the 
claim is not well-grounded.  In the absence of a well-
grounded claim, the appeal for entitlement to service 
connection for hepatitis must be denied.  

Because the appellant's claim is not well-grounded, the VA is 
under no duty to assist the appellant in further development 
of the claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

Where a claim is not-well grounded it is incomplete, and the 
VA is obliged under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  The Board 
finds in this case that the RO fulfilled its obligation to 
the appellant in its March 1996 rating decision in which the 
appellant was informed that there was no evidence linking his 
current Hepatitis C to service.  The Board also views its 
discussion above as sufficient to inform the appellant of the 
elements necessary to complete his application for service 
connection for hepatitis.  Thus, the Board concludes that the 
notice required in Robinette has been satisfied.  Moreover, 
there is no indication that there are any available records 
which would make the claim well-grounded.

Since the appellant has failed to present competent medical 
evidence that his claim for hepatitis is plausible, that is, 
he has failed to present medical evidence that links the 
current liver pathology to any incident of service, the claim 
for service connection for hepatitis must be denied as not 
well-grounded.  Dean v. Brown, 8 Vet. App. 449 (1995).


ORDER

A well-grounded claim for entitlement to service connection 
for hepatitis not having been submitted, the claim is denied.


REMAND

Upon review of the record, the Board notes that a claim of 
entitlement to service connection for PTSD was denied by an 
unappealed rating decision in September 1994.  In part this 
was because there was said to be no diagnosis of PTSD.  The 
appellant was informed of this decision in that same month, 
but he did not file a timely Notice of Disagreement (NOD).  
The Board concludes that the September 1994 rating represents 
the last final decision on any basis as to the PTSD issue.  
Glynn v. Brown, 6 Vet. App. 523 (1994).  Therefore, that 
decision is final.  38 U.S.C.A. § 7105.  To reopen a finally 
denied claim, an appellant must submit new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104, 
3.156.

The RO issued a rating decision in March 1996, in which the 
appellant's claim of entitlement to service connection for 
PTSD was denied reopening because the RO found that the 
appellant had not submitted new and material evidence.  
Again, it was noted that there was no diagnosis of PTSD.  
However, while the RO did consider and adjudicate whether new 
and material evidence had been submitted to reopen the 
finally denied claim for service connection for PTSD, the 
appellant was not provided with the appropriate laws and 
regulations pertaining to the claim in the Statement of the 
Case (SOC) issued in August 1997.  That document appears to 
contain de novo review of the claim, without indicating that 
there was a reopening.

The law provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 U.S.C.A. § 5108.  
New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

Furthermore, it appears that in the rating action, the RO had 
employed the test set forth by the Court in Manio v. 
Derwinski, 1 Vet. App. 140 (1991) and Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991), for use in new and material 
evidence cases.  Under that test, in order for newly 
submitted evidence to be considered material, there had to be 
a reasonable possibility that the new evidence, when viewed 
in the context of all the evidence, both old and new, would 
change the outcome of the decision.  However, in the case of 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998), issued on 
September 16, 1998, the United States Court of Appeals for 
the Federal Circuit overruled the Manio/Colvin test for 
purpose of reopening claims for the award of VA benefits.  

Notwithstanding the RO's action in not addressing the 
finality issue in its August 1997 SOC, the Board is required 
to address the issue of whether new and material evidence has 
been submitted so as to reopen the appellant's claim, prior 
to considering the claim on the merits.  Barnett v. Brown, 8 
Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  
In light of these facts, the Board concludes that the 
appellant would be prejudiced by appellate review of his 
claim prior to issuance of such information.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Under the circumstances of 
this case, the Board is of the opinion that further 
development is necessary in order to ensure full compliance 
with the requirements of due process of law.  

The appellant contends that he has PTSD as a result of his 
service in Vietnam.  The Board notes that there is now 
medical evidence in the claims file of a current diagnosis of 
PTSD.  The claims file does not contain the appellant's 
service medical records, except for his entrance examination; 
his service personnel records have been associated with the 
claims file.

While this case was undergoing development, the Court entered 
a decision in the case of Cohen v. Brown, 10 Vet. App. 128 
(1997).  The holding in this case, and the VA's use of the 
4th edition of the DIAGNOSTIC AND STATISTIC MANUAL (DSM IV) require 
additional development and initial consideration by the RO.

Under the applicable provision at the time of the Cohen 
decision, service connection for PTSD required medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in- service stressor.  Cohen v. Brown, 10 Vet. App. 
128 (1997).  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that he was awarded the Purple Heart, Combat 
Infantryman Badge (CIB), or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  The Board notes that the diagnostic 
criteria, including those related to stressors, set forth in 
THE AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, (4th ed. 1994) (DSM-
IV) for mental disorders has been adopted by the VA during 
the pendency of this appeal.  38 C.F.R. § 4.125.  According 
to the updated criteria, a diagnosis of PTSD requires that a 
veteran be exposed to a traumatic event and a response 
involving intense fear, helplessness, or horror.  The 
appellant's claim must therefore be reviewed under the new 
regulatory provisions as well as those in effect when he 
filed his claim.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In that regard, it is also noted that while this 
case was undergoing development, the provisions of 38 C.F.R. 
§ 3.304(f) were amended.  See 38 C.F.R. § 3.304(f) (1999).  
Due process requires that these new provisions be initially 
considered by the RO.

Furthermore, the Board notes that in the Cohen case, supra, 
the Court indicated that it is incumbent upon the VA to fully 
develop and attempt to verify a veteran's alleged stressors.  
The current record does not reveal verified stressors that 
are the result of the appellant's being in organized combat 
with the enemy.  The appellant has submitted various written 
statements, as well as testimony was provided at the Travel 
Board hearing, which might, if additional details are 
discerned, provide sufficient stressors to sustain a 
diagnosis.  Therefore the stressors are in need of some 
verification.  The Board recognizes that the RO has attempted 
to obtain detailed information from the appellant regarding 
his stressors without much success.  Nevertheless, as the 
issue is otherwise in REMAND status for due process matters, 
another attempt should be made by the RO.  This is especially 
true in view of the testimony provided which included some 
additional information concerning the dates that the 
microwave antenna were removed and various generators were 
knocked out, that might be verified.  

The Board finds that the RO should request verification of 
the appellant's alleged stressors from the former United 
States Army and Joint Services Environmental Support Group 
(now the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR), 7798 Cessna Road, Springfield, Virginia 
22050).  The USASCRUR should specifically address each of the 
appellant's contentions regarding the microwave 
communications center and whether he would have been 
subjected to enemy fire at that location, and whether the 
generators there were often in need of repair due to damage 
from enemy fire.  The Board also notes that daily personnel 
actions such as wounded or killed in action can be obtained 
directly from the Director, National Archives and Records 
Administration (NARA).

Lastly the Board observes that the review of the evidence of 
record reveals that the appellant is apparently receiving 
Social Security Administration (SSA) benefits.  The Court has 
held that the VA's statutory duty to assist includes seeking 
to obtain SSA records.  Waddell v. Brown, 5 Vet. App. 454 
(1993); Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Collier v. Derwinski, 1 Vet. App. 413 (1991); see also Brown 
v. Derwinski, 2 Vet. App. 444 (1992); Masors v. Derwinski, 2 
Vet. App. 181 (1992); Washington v. Derwinski, 1 Vet. App. 
459 (1991).  Therefore, the medical records from the SSA 
pertaining to any original award of disability benefits and 
any medical records pertaining to any continuing award of 
benefits should be requested and associated with the claims 
file.

As stated in Barnett, the new and material evidence 
requirement is a material legal issue which must be addressed 
by the Board, regardless of whether the RO readjudicated the 
claim on its merits.  If the Board were to adjudicate the 
claim on the merits without resolving the new and material 
evidence issue, its actions would violate its statutory 
mandate set forth in38 U.S.C.A. §§ 7104(b) and 5108.  Id. 

Accordingly, the case is remanded for the following actions:

1.  The RO should, with the appellant's 
assistance as needed, contact the 
appropriate SSA office to obtain copies 
of the medical records upon which the 
original disability award and any 
continuing award were based.  All of 
these records are to be associated with 
the claims file.  

2.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers (private, 
VA or military) who provided him with 
relevant treatment for psychiatric 
problems since 1972, to the extent not 
already on file.  He should be instructed 
as to the need to submit such pertinent 
records. In the alternative after 
obtaining the appropriate signed 
authorization for release of information 
forms from the appellant, the RO should 
contact each physician, hospital, or 
treatment center specified by the 
appellant to obtain any and all medical 
or treatment records or reports relevant 
to the above mentioned claim that are not 
already included in the claims file.  All 
pieces of correspondence, as well as any 
medical or treatment records obtained, 
should be made a part of the claims file.  
If private treatment is reported and 
those records are not obtained, the 
appellant and his representative should 
be provided with information concerning 
the negative results, and afforded an 
opportunity to obtain the records.  
38 C.F.R. § 3.159.

3.  The RO should contact the Director, 
National Archives and Records 
Administration (NARA), ATTN: NCPNA-O, 
9700 Page Boulevard, St. Louis, Missouri 
63132, and/or other appropriate sources 
to obtain all pertinent records relating 
to the appellant's alleged stressors.  
His assistance in this matter is to be 
solicited as needed.  The RO should also 
attempt to obtain the operational 
reports, lessons learned statements, or 
any other information regarding 
activities of the units the appellant 
served in between July and December of 
1971, that would provide information 
about the events related by the 
appellant.  

When this information has been obtained, 
it, together with the stressor 
information that has been 
provided/obtained from the appellant, if 
sufficient, it should be forwarded to the 
USASCRUR, 7798 Cissna Road, Springfield, 
Virginia 22160, if appropriate, for 
verification.  The USASCRUR should 
specifically address each of the 
appellant's contentions regarding the 
microwave communications center and 
whether he would have been subjected to 
enemy fire on that base, and whether the 
generators on the base were damaged by 
enemy fire.  Any information obtained is 
to be associated with the claims file.

4.  Thereafter, the RO should list the 
verified stressors, if appropriate, and 
schedule the appellant for an 
examination, by a VA psychiatrist to 
determine the nature and extent of any 
psychiatric disorder present, and 
specifically to determine whether PTSD is 
present, and, if so, whether it is linked 
to the appellant's verified inservice 
stressor(s).  The entire claims file must 
be made available to and reviewed by the 
examiner prior to the examination.  The 
examination report should include a 
detailed account of all psychiatric 
and/or psychological pathology found to 
be present.  The examination report 
should reflect review of pertinent 
material in the claims file.  The 
examiner should integrate the previous 
psychiatric and psychological findings 
and diagnoses with current findings to 
obtain a true picture of the nature of 
the appellant's psychiatric status.  If 
there are different psychiatric disorders 
present, the examiner should reconcile 
the diagnoses and should specify which 
symptoms are associated with each of the 
disorders.

The psychiatrist should conduct an 
examination with consideration of the 
criteria for PTSD.  The RO must specify 
for the examiner the stressor or 
stressors that it has determined are 
established by the record, if any. 

If a diagnosis of PTSD is appropriate, 
the examiner should specify the credible 
"stressors" that caused the disorder and 
the evidence relied upon to establish the 
existence of the stressor(s).  The 
examiner should also describe which 
stressor(s) the appellant re-experiences 
and how he re-experiences them.  All 
necessary special studies or tests 
including psychological testing and 
evaluation such as the Minnesota 
Multiphasic Personality Inventory (MMPI) 
and the Mississippi Scale for Combat-
Related Post-Traumatic Stress Disorder 
are to be accomplished if deemed 
necessary.  The examiner should also 
assign a Global Assessment of Functioning 
(GAF) Score.  It is imperative that the 
psychiatrist also provide a definition of 
the GAF score for purposes of due process 
under Thurber v. Brown, 5 Vet. App. 119 
(1991).

If there are no stressors, or if PTSD is 
not found, that matter should also be 
specifically set forth.

The examiner should identify the 
information on which s/he based the 
opinion.  The opinion should adequately 
summarize the relevant history and 
clinical findings, and provide detailed 
explanations as to all medical 
conclusions rendered.  The opinion should 
also allocate the appellant's various 
symptoms and manifestations to the 
appropriate diagnostic entity.  If these 
matters cannot be medically determined 
without resort to mere conjecture, this 
should be commented upon by the examiner.

5.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
psychiatric examination report.  If the 
report does not include all test reports, 
special studies or fully detailed 
descriptions of all pathology or adequate 
responses to the specific opinions 
requested, the report must be returned to 
the examiner for corrective action.  
38 C.F.R. § 4.2.  "If the [examination] 
report does not contain sufficient detail 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes."  Green v. 
Derwinski, 1. Vet. App. 121, 124 (1991).

6.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

7.  Thereafter, the RO should determine 
whether the appellant's claim may now be 
reopened and if so, allowed.  The 
provisions of 38 C.F.R. § 3.304(f), 
Hodge, and other pertinent legal criteria 
as set forth should also be considered.  
In the event of a determination as to the 
PTSD claim which is adverse to the 
appellant, he should be provided a 
Supplemental Statement of the Case (SSOC) 
that fully addresses the 38 C.F.R. 
§ 3.156(a) analysis and explains the 
reasons for the adverse determination.  
If it is determined that new and material 
evidence sufficient to reopen a claim has 
not been presented, the provisions 
governing such a determination, including 
38 U.S.C.A. § 5108 and 38 C.F.R. 
§ 3.156(a), should be explained.  

If it is determined that the claim may 
now be reopened, but there is no basis 
for allowance of the claim, the RO should 
provide the appellant and his 
representative with an appropriate SSOC, 
to include a summary of all pertinent 
evidence of record, along with the legal 
criteria governing the reopened claim.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The Court 
has stated that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a Supplemental Statement of the Case.  It is requested that 
this statement specifically set forth the reasons and bases 
for the decision.  No action by the appellant is required 
until he receives further notice.  The Board intimates no 
opinion; either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

